Name: 2004/751/EC: Commission Decision of 22 October 2004 approving on behalf of the European Community amendments to Annex V to the Agreement between the European Community and New Zealand on sanitary measures applicable to trade in live animals and animal products (notified under document number C(2004) 4022)Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  health;  agricultural policy;  technology and technical regulations;  Asia and Oceania;  fisheries;  animal product;  European Union law;  European construction
 Date Published: 2005-10-12; 2004-11-06

 6.11.2004 EN Official Journal of the European Union L 332/16 COMMISSION DECISION of 22 October 2004 approving on behalf of the European Community amendments to Annex V to the Agreement between the European Community and New Zealand on sanitary measures applicable to trade in live animals and animal products (notified under document number C(2004) 4022) (Text with EEA relevance) (2004/751/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 97/132/EC of 17 December 1996 on the conclusion of the Agreement between the European Community and New Zealand on sanitary measures applicable to trade in live animals and animal products (1), and in particular the third paragraph of Article 3 thereof, Whereas: (1) Council Decision 2002/957/EC of 28 November 2002 on the conclusion of an Agreement in the form of an Exchange of Letters concerning the amendment to the Annexes to the Agreement between the European Community and New Zealand on sanitary measures applicable to trade in live animals and animal products (2), provided for the possibility of recognising the equivalence of the New Zealand certification systems for fresh meat and meat-based products and for other animal products. (2) The Joint Management Committee for the Agreement established under Article 16 of the Agreement (the Committee), at its meeting on 1 and 2 June 2004, issued a recommendation concerning the determination of equivalence of sanitary requirements for bovine embryos, feathered game, live bivalve molluscs for human consumption, honey and wool. The Committee also recommended the determination of equivalence of certification systems for fishery products and issued recommendations concerning the general format of Annex V. (3) As a result of those recommendations it is appropriate to amend Annex V to the Agreement. (4) Those amendments should be approved on behalf of the Community. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Pursuant to the recommendations made by the Joint Management Committee established under Article 16 of the Agreement between the European Community and New Zealand on sanitary measures applicable to trade in live animals and animal products, the amendments to Annex V to that Agreement are hereby approved on behalf of the Community. The text of an Exchange of Letters constituting an Arrangement with New Zealand, including the amendments to Annex V to the Agreement, is attached to this Decision. Article 2 The Director-General for Health and Consumer Protection is hereby empowered to sign the Agreement in the form of an Exchange of Letters in order to bind the Community. Article 3 This Decision shall apply from the first day of the month following the month in which New Zealand notifies the Commission in writing that its internal procedures for the approval of the amendments referred to in Article 1 have been completed. The Commission shall inform the Council and the Member States of the notification referred to in the first paragraph without delay. Article 4 This Decision is addressed to the Member States. Done at Brussels, 22 October 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 57, 26.2.1997, p. 4. Decision as amended by Decision 1999/837/EC (OJ L 332, 23.12.1999, p. 1). (2) OJ L 333, 10.12.2002, p. 13. EXCHANGE OF LETTERS constituting an Arrangement with New Zealand on the modification of Annex V to the Agreement between the European Community and New Zealand on sanitary measures applicable to trade in live animals and animal products Appendix ANNEX V RECOGNITION OF SANITARY MEASURES Glossary Yes (1) Equivalence agreed. Model health attestations to be used Yes (2) Equivalence agreed in principle. Some specific issue(s) to be resolved. Existing certification used until issue(s) resolved Yes (3) Equivalence in form of compliance with importing Partys requirements. Existing certification to be used NE Not evaluated. Existing certification to be used in the interim E Still evaluating - under consideration. Existing certification to be used in the interim [ ] Issues targeted for imminent resolution No Not equivalent and/or further evaluation is required. Trade may occur if the exporting Party meets the importing Partys requirements AI Avian influenza BSE Bovine spongiform encephalopathy C Celsius Channelling Chapter XI, point 7, of Annex VIII to Regulation (EC) No 1774/2002 of the European Parliament and of the Council (OJ L 273, 10.10.2002, p. 1). CSF Classical swine fever EBL Enzootic bovine leucosis EC/NZ European Community/New Zealand EIA Equine infectious anaemia IBD Infectious bursal disease IBR Infectious bovine rhinotracheitis min minute(s) ND Newcastle disease None No special conditions OIE Office International des Epizooties PAP Processed animal protein PM Post mortem Stds Standard(s) SVD Swine vesicular disease UHT Ultra high temperature Section 1 Germplasm and live animals Commodity EC Exports to New Zealand (1) New Zealand Exports to EC Trade conditions Equivalence Special conditions Action Trade conditions Equivalence Special conditions Action EC standards NZ standards NZ standards EC standards 1. Semen  Cattle 88/407/EEC NZ semen standard E NZ semen standard Animal Products Act 1999 88/407/EEC 2004/52/EC (Commission Working Document SANCO/10035/2004-Rev. 2) E IBR see Section 28 For full equivalence beyond end 2004 NZ to demonstrate that semen produced under NZ standards gives the same assurance of IBR disease freedom  Sheep/goats 92/65/EEC Biosecurity Act 1993 S 22 No Animal Products Act 1999 92/65/EEC NE  Pigs 90/429/EEC Biosecurity Act 1993 S 22 NE Animal Products Act 1999 90/429/EEC 2002/613/EC NE  Deer 92/65/EEC Biosecurity Act 1993 S 22 No Animal Products Act 1999 92/65/EEC No (Working document SANCO/10374/2004-Rev. 2)  Horses 92/65/EEC 95/307/EC Biosecurity Act 1993 S 22 Yes (3) Animal Products Act 1999 92/65/EEC 96/539/EC Yes (3)  Dogs 92/65/EEC Biosecurity Act 1993 S 22 NE Animal Products Act 1999 92/65/EEC NE 2. Embryos (except micromanipulated embryos)  Cattle 89/556/EEC NZ embryo standard E NZ embryo standard 89/556/EEC 92/471/EEC 92/452/EEC Yes (1) IBR see Section 28  Sheep/goats 92/65/EEC Biosecurity Act 1993 S 22 No Animal Products Act 1999 92/65/EEC NE  Pigs 92/65/EEC Biosecurity Act 1993 S 22 NE Animal Products Act 1999 92/65/EEC NE  Deer 92/65/EEC Biosecurity Act 1993 S 22 No Animal Products Act 1999 92/65/EEC No  Horses 92/65/EEC 95/294/EC Biosecurity Act 1993 S 22 NE Animal Products Act 1999 92/65/EEC 96/540/EC Yes (3)  Poultry hatching eggs  Ratites 90/539/EEC 93/342/EEC Biosecurity Act 1993 S 22 No Animal Products Act 1999 90/539/EEC 93/342/EEC 96/482/EC 96/483/EC 2001/393/EC 2001/751/EC Yes (3) Salmonella see Section 28 3. Live animals  Cattle 64/432/EEC 72/462/EEC 90/425/EEC Biosecurity Act 1993 S 22 No Animal Products Act 1999 72/462/EEC 79/542/EEC 2004/68/EC 2004/212/EC Regulation (EC) No 999/2001 Yes (3) IBR see Section 28  Sheep/goats 72/462/EEC 90/425/EEC 91/68/EEC Regulation (EC) No 999/2001 Biosecurity Act 1993 S 22 No Animal Products Act 1999 72/462/EEC 79/542/EEC 2004/68/EC 2004/212/EC Regulation (EC) No 999/2001 Yes (3) EC to consider Scrapie freedom of NZ  Swine 64/432/EEC 72/462/EEC 90/425/EEC Biosecurity Act 1993 S 22 NE Animal Products Act 1999 72/462/EEC 79/542/EEC 2004/68/EC 2004/212/EC Yes (3) Aujeszkys disease see Section 28  Deer 92/65/EEC Biosecurity Act 1993 S 22 NE Animal Products Act 1999 92/65/EEC 2000/585/EC 2004/68/EC Yes (3)  Horses 90/425/EEC 90/426/EEC 92/260/EEC 93/195/EEC 93/196/EEC 93/197/EEC 94/467/EC Biosecurity Act 1993 S 22 Yes (3) Animal Products Act 1999 90/426/EEC 92/260/EEC 93/195/EEC 93/196/EEC 93/197/EEC 94/467/EC Yes (3) EIA see Section 28  Dogs and cats 92/65/EEC Biosecurity Act 1993 S 22 Yes (3) Rabies see Section 28 Animal Products Act 1999 Commercial Imports: 92/65/EEC Non-commercial: 2003/998/EC 2004/592/EC 2004/203/EC (Commission Working document SANCO/10374/2004-Rev. 2) Yes (3) Rabies see Section 28  Live poultry 90/539/EEC 93/342/EEC Biosecurity Act 1993 S 22 No Animal Products Act 1999 90/539/EEC 93/342/EEC 96/482/EC 96/483/EC 2001/751/EC Yes (3) Salmonella see Section 28  Ratites NE NE  Live bees and bee germplasm 2003/881/EC Biosecurity Act 1993 S 22 NE Animal Products Act 1999 2003/881/EC E Small hive beetle see Section 28 Submission from NZ concerning freedom of tropilaelaps mite pending Section 2 Meat (including fresh meat, poultry meat, farmed and wild game meat), minced meat, meat preparations and meat products for human consumption Commodity EC Exports to New Zealand New Zealand Exports to EC Trade conditions Equivalence Special conditions Action Trade conditions Equivalence Special conditions Action EC standards NZ standards NZ standards EC standards 4. Meat 4.A. Fresh Meat as defined in 64/433/EEC (2) and 79/542/EEC. Includes minced meat and unprocessed (fresh) blood/bones/fat for human consumption. Animal health  Ruminants  Horses 64/432/EEC 72/461/EEC (2) 72/462/EEC (3) 2002/99/EC Regulation (EC) No 999/2001 Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 72/462/EEC 2002/99/EC Regulation (EC) No 999/2001 Yes (1)  Pigs 64/432/EEC 72/461/EEC 72/462/EEC 2002/99/EC Regulation (EC) No 999/2001 Biosecurity Act 1993 S 22 Yes (1) EU to consider and comment on the PRRS risk assessment of NZ. Animal Products Act 1999 72/462/EEC 2002/99/EC Regulation (EC) No 999/2001 Yes (1) Public health 64/433/EEC Regulation (EC) No 999/2001 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) BSE see Section 28 Animal Products Act 1999 72/462/EEC 2004/432/EC Regulation (EC) No 999/2001 Yes (1) Salmonella and BSE see Section 28  Minced meat must be frozen  Minced meat can only come from cattle, sheep, pigs and goats 4.B. Fresh Poultry Meat Animal health  Poultry 91/494/EEC (2) 2002/99/EC Biosecurity Act 1993 S 22 No Animal Products Act 1999 91/494/EEC 93/342/EEC 94/438/EC 94/984/EC 2002/99/EC Yes (3)  Turkeys Yes (3) NE Public health 71/118/EEC (2) Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 71/118/EEC 2004/432/EC NE 4.C. Farmed Game Meat Animal health  Deer  Pigs 64/432/EEC 72/461/EEC 92/118/EEC (2) 91/495/EEC (2) 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) With respect to pig meat EU to consider and comment on the PRRS risk assessment of NZ. The Scientific Panel will likely be concerned. Animal Products Act 1999 79/542/EEC 91/495/EEC 92/118/EEC 2002/99/EC Yes (1)  Rabbit 91/495/EEC 92/118/EEC 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 91/495/EEC 92/118/EEC 2000/585/EC 2002/99/EC Yes (1)  Other land mammals 92/118/EEC 91/495/EEC 2002/99/EC Biosecurity Act 1993 S 22 NE Animal Products Act 1999 91/495/EEC 92/118/EEC 2000/585/EC 2002/99/EC Yes (1)  Feathered (including ratite) 92/118/EEC 91/494/EEC (2) 2002/99/EC Biosecurity Act 1993 S 22 No Animal Products Act 1999 91/494/EEC 92/118/EEC 2000/585/EC 2002/99/EC Yes (3) Public health  Land mammals 91/495/EEC Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 79/542/EEC 91/495/EEC 2000/585/EC 2004/432/EC Yes (1)  Feathered 91/495/EEC Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 91/495/EEC 2000/585/EC 2004/432/EC Yes (3)  Ratite 71/118/EEC 2000/609/EC Yes (1) 4.D. Wild game meat Animal health  Deer  Rabbit 92/45/EEC 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 79/542/EEC 92/45/EEC 2000/585/EC 2002/99/EC Yes (1)  Pigs 92/45/EEC (2) 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) CSF see Section 28 With respect to pig meat EU to consider and comment on the PRRS risk assessment of NZ. The Scientific Panel will likely be concerned. Animal Products Act 1999 79/542/EEC 92/45/EEC 97/220/EC 2002/99/EC Yes (1)  Other wild land mammals 92/45/EEC 2002/99/EC Biosecurity Act 1993 S 22 NE Animal Products Act 1999 92/45/EEC 2000/585/EC 2002/99/EC NE  Feathered 92/45/EEC 2002/99/EC Biosecurity Act 1993 S 22 NE Animal Products Act 1999 92/45/EEC 2000/585/EC 2002/99/EC Yes (3) Public health  Wild land mammals 92/45/EEC Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 92/45/EEC 2000/585/EC 2004/432/EC Yes (1) Pentagonal stamp  Feathered 92/45/EEC Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 92/45/EEC 2000/585/EC 2004/432/EC NE 5. Meat preparations 5.A. Meat preparations from fresh meat Animal health  Ruminants  Pigs 64/432/EEC 72/461/EEC 72/462/EEC 2002/99/EC Regulation (EC) No 999/2001 Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 72/462/EEC 79/542/EEC 2000/572/EC 2002/99/EC Regulation (EC) No 999/2001 Yes (1) Public health 94/65/EC (2) Regulation (EC) No 999/2001 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) BSE see Section 28 Animal Products Act 1999 79/542/EEC 94/65/EC 2000/572/EC Regulation (EC) No 999/2001 Yes (1) Frozen only BSE see Section 28 5.B. Meat preparations derived from fresh poultrymeat Animal health  Poultry 91/494/EEC 94/438/EC 2002/99/EC Biosecurity Act 1993 S 22 No Animal Products Act 1999 91/494/EEC 93/342/EEC 94/984/EC 2000/572/EC 2002/99/EC Yes (3)  Turkey Yes (3) NE Public health 94/65/EC Food Act 1981 Health Act 1956 Animal Products Act 1999 Yes (1) Animal Products Act 1999 94/65/EC 2000/572/EC NE Frozen only 5.C. Meat preparations derived from farmed game meat Animal health  Deer  Pigs 72/461/EEC 92/118/EEC 91/495/EEC 64/432/EEC 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 92/118/EEC 91/495/EEC 2000/572/EC 2002/99/EC Yes (1)  Rabbit 92/118/EEC 91/495/EEC 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 92/118/EEC 91/495/EEC 2002/99/EC Yes (1)  Ratites 92/118/EEC 91/494/EEC 91/495/EEC 2002/99/EC Biosecurity Act 1993 S 22 No Animal Products Act 1999 92/118/EEC 91/494/EEC 91/495/EEC 2000/609/EC 2002/99/EC Yes (3)  Feathered 92/118/EEC 91/494/EEC 91/495/EEC 2002/99/EC Biosecurity Act 1993 S 22 No Animal Products Act 1999 92/118/EEC 91/494/EEC 91/495/EEC 2002/99/EC Yes (3) Public health  Deer  Pigs  Rabbit 94/65/EC Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 94/65/EC 2000/572/EC Yes (1) Frozen only  Feathered 94/65/EC Yes (1) 94/65/EC 2000/572/EC NE  Ratites 2000/609/EC Yes (1) 5.D. Meat preparations derived from wild game meat Animal health  Deer  Rabbit 92/45/EEC 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 92/45/EEC 2002/99/EC Yes (1)  Pigs 92/45/EEC 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) CSF see Section 28 Animal Products Act 1999 92/45/EEC 2002/99/EC Yes (1)  Feathered 92/45/EEC 2002/99/EC Biosecurity Act 1993 S 22 No Animal Products Act 1999 92/45/EEC 2002/99/EC Yes (3) Public health  Wild land mammals 94/65/EC Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 94/65/EC 2000/572/EC Yes (1) Frozen Only  Feathered 94/65/EC Yes (1) 94/65/EC 2000/572/EC NE 6. Meat products 6.A. Meat products derived from fresh meat Animal health  Ruminants  Horses  Pigs 64/432/EEC 72/461/EEC 72/462/EEC 80/215/EEC (2) 2002/99/EC Regulation (EC) No 999/2001 Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 72/462/EEC 97/221/EC 2002/99/EC Regulation (EC) No 999/2001 Yes (1) Public health 64/433/EEC 77/99/EEC 92/118/EC Regulation (EC) No 999/2001 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) BSE see Section 28 Animal Products Act 1999 72/462/EEC 92/118/EC Regulation (EC) No 999/2001 Yes (1) BSE see Section 28 6.B. Meat products derived from fresh poultrymeat Animal health 80/215/EEC 92/118/EEC 94/438/EC 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) Heat treated, shelf stable, F03 treatment Animal Products Act 1999 92/118/EEC 97/221/EC 2002/99/EC Yes (3) Public health 77/99/EEC 92/118/EEC Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 77/99/EEC 92/118/EEC 97/41/EC NE 6.C. Meat products derived from farmed game Animal health  Pigs  Deer  Rabbit 91/495/EEC 92/118/EEC 2002/99/EC Regulation (EC) No 999/2001 Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 91/495/EEC 92/118/EC 97/221/EC 2002/99/EC Yes (1)  Ratites 92/118/EEC 91/495/EEC 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) Heat treated, shelf stable, F03 treatment Animal Products Act 1999 91/495/EEC 92/118/EEC 97/221/EC 2000/609/EC 2002/99/EC Yes (3)  Other feathered 92/118/EEC 91/495/EEC 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) Heat treated, shelf stable, F03 treatment Animal Products Act 1999 91/495/EEC 92/118/EEC 97/221/EC 2002/99/EC Yes (3) Public health  Pigs  Deer  Rabbit 77/99/EEC (2) 91/495/EEC 92/118/EEC Regulation (EC) No 999/2001 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 92/118/EC 97/41/EC Regulation (EC) No 999/2001 Yes (1)  Feathered 91/495/EEC 92/118/EC Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 92/118/EC 97/41/EC Yes (3)  Ratite 2000/609/EC Yes (1) 6.D. Meat products derived from wild game Animal health Wild game  Pigs 92/45/EEC 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) CSF see section 28 Animal Products Act 1999 92/45/EEC 97/221/EC 2002/99/EC Yes (1)  Deer  Rabbit 92/45/EEC 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 92/45/EEC 97/221/EC 2002/99/EC Yes (1)  Feathered 92/45/EEC 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) Heat treated, shelf stable, F03 treatment Animal Products Act 1999 97/221/EC 92/45/EEC 2002/99/EC Yes (3) Public health Wild game 77/99/EEC 92/45/EEC Regulation (EC) No 999/2001 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 92/118/EEC 97/41/EC Regulation (EC) No 999/2001 Yes (1)  Feathered 77/99/EEC 92/45/EEC Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 92/118/EEC 97/41/EC NE Section 3 Other products for human consumption Commodity EC Exports to New Zealand (4) New Zealand Exports to EC Trade conditions Equivalence Special conditions Action Trade conditions Equivalence Special conditions Action EC standards NZ standards NZ standards EC standards 7. Products intended for human consumption as defined in Dir 77/99/EEC 7.A. Animal casings Animal health  Cattle  Sheep  Goats  Pigs 64/432/EEC 72/461/EEC 92/118/EEC 2002/99/EC Regulation (EC) No 999/2001 Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 72/462/EEC 92/118/EEC 97/221/EC 2003/779/EC Regulation (EC) No 999/2001 Yes (1) Public health 77/99/EEC Regulation (EC) No 999/2001 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) BSE see Section 28 Animal Products Act 1999 92/118/EEC Regulation (EC) No 999/2001 Yes (1) BSE see Section 28 7.B. Processed bones and bone products for human consumption Animal health Fresh meat:  Ruminants  Horses  Pigs 64/432/EEC 72/461/EEC 80/215/EEC 92/118/EEC 2002/99/EC Regulation (EC) No 999/2001 Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 72/462/EEC 92/118/EEC 97/221/EC 2002/99/EC Regulation (EC) No 999/2001 Yes (1) Poultry 91/494/EEC (5) 92/118/EEC 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) Heat treated, shelf stable, F03 treatment Animal Products Act 1999 91/494/EEC 92/118/EEC 94/438/EC 97/221/EC 2002/99/EC Yes (3) Farmed game  Pigs  Deer 91/495/EEC 92/118/EC 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 91/495/EEC 92/118/EEC 97/221/EC 2002/99/EC Yes (1) Feathered Yes (1) Heat treated, shelf stable, F03 treatment Yes (3) Wild game  Deer  Pigs 92/45/EEC (5) 92/118/EC 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) CSF see Section 28 Animal Products Act 1999 92/45/EEC 92/118/EC 97/221/EC 2002/99/EC Yes (1)  Feathered Yes (1) Heat treated, shelf stable, F03 treatment Yes (3) Public health Fresh meat:  Ruminants  Horses  Pigs 77/99/EEC 92/118/EEC Regulation (EC) No 999/2001 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) BSE see Section 28 Animal Products Act 1999 92/118/EEC Regulation (EC) No 999/2001 Yes (1) BSE see Section 28 Poultry Fresh meat 77/99/EEC 92/118/EEC Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 Food Act 1981 Health Act 1956 92/118/EEC 97/41/EC NE Farmed game  Mammals 77/99/EEC 91/495/EEC 92/118/EEC Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 Food Act 1981 Health Act 1956 92/118/EEC 97/41/EC Yes (1)  Feathered Yes (1) NE Wild game  Mammals 77/99/EEC 92/45/EEC Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 Food Act 1981 Health Act 1956 92/118/EEC 97/41/EC Yes (1) Pentagonal stamp (wild game)  Feathered Yes (1) NE 7.C. Processed animal protein for human consumption Animal health PAP derived from fresh meat:  Ruminants  Horses  Pigs 64/432/EEC 72/461/EEC (5) 80/215/EEC 92/118/EEC 2002/99/EC Regulation (EC) No 999/2001 Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 72/462/EEC 92/118/EEC 97/221/EC 2002/99/EC Regulation (EC) No 999/2001 Yes (1) Poultry PAP derived from fresh meat 91/494/EEC (5) 92/118/EEC 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) Heat treated, shelf stable, F03 treatment Animal Products Act 1999 91/494/EEC 94/438/EC 92/118/EEC 97/221/EC 2002/99/EC Yes (3) Farmed game  Pigs  Deer 91/495/EEC 92/118/EEC 2002/99/EC Regulation (EC) No 999/2001 Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 91/495/EEC 92/118/EEC 97/221/EC 2002/99/EC Regulation (EC) No 999/2001 Yes (1)  Feathered Yes (1) Heat treated, shelf stable, F03 treatment Yes (3) Wild game  Pigs  Deer 92/45/EEC (5) 92/118/EEC 2002/99/EC Regulation (EC) No 999/2001 Biosecurity Act 1993 S 22 Yes (1) CSF see Section 28 Animal Products Act 1999 92/45/EEC 92/118/EEC 97/221/EC 2002/99/EC Regulation (EC) No 999/2001 Yes (1)  Feathered Yes (1) Heat treated, shelf stable, F03 treatment Yes (3) Public health PAP derived from fresh meat  Ruminants  Horses  Pigs 77/99/EEC 92/118/EEC Regulation (EC) No 999/2001 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) BSE see Section 28 Animal Products Act 1999 92/118/EEC Regulation (EC) No 999/2001 Yes (1) BSE see Section 28 Poultry PAP derived from fresh meat 77/99/EEC 92/118/EEC (5) Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 92/118/EEC 97/41/EC NE Farmed game 77/99/EEC 91/495/EEC Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 92/118/EEC (5) 97/41/EC Yes (1)  Feathered Yes (1) NE Wild game 77/99/EEC 92/45/EEC Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 92/118/EEC 97/41/EC Yes (1) Pentagonal stamp (wild game)  Feathered Yes (1) NE 7.D. Blood and blood products for human consumption Animal health Blood and blood products derived from fresh meat:  Ruminants  Horses  Pigs 64/432/EEC 72/461/EEC (5) 80/215/EEC 92/118/EEC 2002/99/EC Regulation (EC) No 999/2001 Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 72/462/EEC 92/118/EEC 97/221/EC 2002/99/EC Regulation (EC) No 999/2001 Yes (1) Poultry Blood and blood products fresh poultry meat 91/494/EEC (5) 92/118/EEC 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) Heat treated, shelf stable, F03 treatment Animal Products Act 1999 91/494/EEC 94/438/EC 92/118/EEC 97/221/EC 2002/99/EC Yes (3) Farmed game  Pigs  Deer 91/495/EEC 92/118/EEC 2002/99/EC Regulation (EC) No 999/2001 Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 91/495/EEC 92/118/EEC 97/221/EC 2002/99/EC Regulation (EC) No 999/2001 Yes (1)  Feathered Yes (1) Heat treated, shelf stable, F03 treatment Yes (3) Wild game  Pigs  Deer 92/45/EEC (5) 92/118/EEC 2002/99/EC Regulation (EC) No 999/2001 Biosecurity Act 1993 S 22 Yes (1) CSF see Section 28 Animal Products Act 1999 92/45/EEC 92/118/EEC 97/221/EC 2002/99/EC Regulation (EC) No 999/2001 Yes (1)  Feathered Yes (1) Heat treated, shelf stable, F03 treatment Yes (3) Public health  Ruminants  Horses  Pigs Fresh meat 77/99/EEC 92/118/EEC Regulation (EC) No 999/2001 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) BSE see Section 28 Animal Products Act 1999 92/118/EEC Regulation (EC) No 999/2001 Yes (1) BSE see Section 28 Poultry Fresh meat 77/99/EEC 92/118/EEC Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 92/118/EEC 97/41/EC NE Farmed game  Mammalian 77/99/EEC 91/495/EEC 92/118/EEC Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 92/118/EEC 97/41/EC Yes (1)  Feathered Yes (1) NE Wild game  Mammalian 77/99/EEC 92/45/EEC 92/118/EEC Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 92/118/EEC 97/41/EC Yes (1) Pentagonal stamp (wild game)  Feathered Yes (1) NE 7.E. Lard and rendered fats for human consumption Animal health Domestic Mammals Products derived from fresh meat:  Ruminants  Horses  Pigs 64/432/EEC 72/461/EEC 80/215/EEC 92/118/EEC 2002/99/EC Regulation (EC) No 999/2001 Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 72/462/EEC 92/118/EEC 97/221/EC 2002/99/EC Regulation (EC) No 999/2001 Yes (1) Poultry Products derived from fresh meat: 91/494/EEC 92/118/EEC 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) Heat treated, shelf stable, F03 treatment Animal Products Act 1999 91/494/EEC 94/438/EC 92/118/EEC 97/221/EC 2002/99/EC Yes (3) Farmed game  Pigs  Deer 91/495/EEC 92/118/EEC 2002/99/EC Regulation (EC) No 999/2001 Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 91/495/EEC 92/118/EEC 97/221/EC 2002/99/EC Regulation (EC) No 999/2001 Yes (1)  Feathered Yes (1) Heat treated, shelf stable, F03 treatment Yes (3) Wild game  Pigs  Deer 92/45/EEC 92/118/EEC 2002/99/EC Regulation (EC) No 999/2001 Biosecurity Act 1993 S 22 Yes (1) CSF see Section 28 Animal Products Act 1999 92/45/EEC 92/118/EEC 97/221/EC 2002/99/EC Regulation (EC) No 999/2001 Yes (1)  Feathered Yes (1) Heat treated, shelf stable, F03 treatment Yes (3) Public health  Ruminants  Horses  Pigs Fresh meat 77/99/EEC 92/118/EEC Regulation (EC) No 999/2001 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) BSE see Section 28 Animal Products Act 1999 92/118/EEC Regulation (EC) No 999/2001 Yes (1) BSE see Section 28 Poultry Fresh meat 77/99/EEC 92/118/EEC Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 92/118/EEC 97/41/EC NE Farmed game 77/99/EEC 91/495/EEC 92/118/EEC Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 92/118/EEC 97/41/EC Yes (1)  Feathered Yes (1) NE Wild game 77/99/EEC 92/45/EEC 92/118/EEC Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 92/118/EEC 97/41/EC Yes (1) Pentagonal stamp (wild game)  Feathered Yes (1) NE 7.F. Gelatines for human consumption Animal health 2002/99/EC Regulation (EC) No 999/2001 Biosecurity Act 1993 S 22 NE Animal Products Act 1999 97/221/EC 2002/99/EC Regulation (EC) No 999/2001 NE Public health 92/118/EC Regulation (EC) No 999/2001 Animal Products Act 1999 Food Act 1981 Health Act 1956 NE BSE see Section 28 Animal Products Act 1999 Food Act 1981 Health Act 1956 92/118/EC Regulation (EC) No 999/2001 NE BSE see Section 28 8. Milk and milk products for human consumption Animal health Domestic mammals including  Cattle  Buffalo  Sheep  Goats 64/432/EEC 92/46/EEC 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 Animal Products Act 1999 92/46/EEC 95/343/EC Yes (1) Public health  Pasteurised 92/46/EEC Food Act 1981 Health Act 1956 Yes (1) Dairy Industry Act 1952 Food Act 1981 Animal Products Act 1999 92/46/EEC 2004/432/EC Yes (1)  Not pasteurised, thermised cheeses 92/46/EEC Food Act 1981 NZ (milk and milk products processing) food standards 2002 Yes (1) Thermised cheeses see Section 28 Dairy Industry Act 1952 Food Act 1981 Animal Products Act 1999 92/46/EEC 2004/432/EC Yes (1)  Soft raw milk cheeses 92/46/EEC Food Act 1981 Health Act 1956 E Dairy Industry Act 1952 Food Act 1981 Animal Products Act 1999 92/46/EEC 2004/432/EC E  Hard raw milk cheeses (Parmesan type) 92/46/EEC Food Act 1981 Health Act 1956 E Dairy Industry Act 1952 Food Act 1981 Animal Products Act 1999 92/46/EEC 2004/432/EC E 9. Fishery products for human consumption (excluding live) Animal health Wild marine  Finfish  Eggs/roes  Molluscs  Echinoderms  Tunicates, gastropods and crustaceans 91/67/EEC 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) Salmonids see Section 28 Eggs/roes see Section 28 Animal Products Act 1999 91/67/EEC Yes (1) Wild fresh water  Salmonids  Eggs/roes  Crayfish 91/67/EEC 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) Salmonids see Section 28 Eggs/roes see Section 28 Crayfish (frozen or processed) Animal Products Act 1999 91/67/EEC Yes (1) Crayfish (frozen or processed)  Finfish (non salmonid)  Molluscs  Crustaceans 91/67/EEC 2002/99/EC Biosecurity Act 1993 S 22 NE Animal Products Act 1999 91/67/EEC Yes (1) Aquaculture products (marine and fresh water  farmed)  Salmonids  Eggs/roes 91/67/EEC 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) Salmonids see Section 28 Eggs/roes see Section 28 Animal Products Act 1999 91/67/EEC Yes (1) Salmonids (gutted)  Molluscs, echinoderms,  Tunicates, gastropods and crustaceans 91/67/EEC 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) Frozen or processed Animal Products Act 1999 91/67/EEC Yes (1) Frozen or processed  Finfish (non salmonid) 91/67/EEC 2002/99/EC Biosecurity Act 1993 S 22 NE Animal Products Act 1999 91/67/EEC Yes (1) Public health  Finfish  Eggs/roes  Bivalve molluscs, echinoderms, tunicates, gastropods and crustaceans 91/493/EEC 91/492/EEC Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 91/493/EEC 91/492/EEC 2004/432/EC (for aquaculture) Yes (1) 10. Live fish, molluscs, crustaceans, including eggs and gametes Animal health For human consumption  Live molluscs echinoderms, tunicates, gastropods  Live crustaceans  Live finfish  Other aquatic animals 91/67/EEC 93/53/EEC 95/70/EC 2002/99/EC Biosecurity Act 1993 S 22 NE Animal Products Act 1999 91/67/EEC 2003/804/EC 2003/858/EC Yes (1) For breeding, farming, rearing, relaying  live molluscs and fish 91/67/EEC 95/70/EC 93/53/EEC Biosecurity Act 1993 S 22 NE Animal Products Act 1999 91/67/EEC 2003/804/EC Yes (3) Public health  Live finfish  Live molluscs, echinoderms, tunicates, gastropods  Live crustaceans  Other fish 91/493/EEC 91/492/EEC Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 91/493/EEC 91/492/EEC 2004/432/EC (for aquaculture) Yes (1) 11. Miscellaneous products for human consumption 11.A. Honey Animal health 2002/99/EC Biosecurity Act 1993 S 22 NE Animal Products Act 1999 2002/99/EC Yes (3) Public health 92/118/EEC 2001/110 Food Act 1981 Health Act 1956 NE Food Act 1981 Health Act 1956 Animal Products Act 1999 92/118/EEC 2004/432/EC 2001/110/EC Yes (3) 11.B. Frogs legs Animal health 2002/99/EC Biosecurity Act 1993 S 22 NE Animal Products Act 1999 2002/99/EC NE Public health 92/118/EEC Food Act 1981 Health Act 1956 NE Food Act 1981 Health Act 1956 Animal Products Act 1999 92/118/EEC NE 11.C. Snails for human consumption Animal health 2002/99/EC Biosecurity Act 1993 S 22 NE Animal Products Act 1999 2002/99/EC NE Public health 92/118/EEC Food Act 1981 Health Act 1956 NE Food Act 1981 Health Act 1956 Animal Products Act 1999 92/118/EEC NE 11.D. Egg products Animal health 90/539/EEC 2002/99/EC Biosecurity Act 1993 S 22 NE Animal Products Act 1999 90/539/EEC 2002/99/EC NE Public health 89/437/EEC (4) 92/118/EEC Food Act 1981 Health Act 1956 NE Food Act 1981 Health Act 1956 Animal Products Act 1999 89/437/EEC 92/118/EEC NE Section 4 Products not intended for human consumption Commodity EC Exports to New Zealand (6) New Zealand Exports to EC Trade conditions Equivalence Special conditions Action Trade conditions Equivalence Special conditions Action EC standards NZ standards NZ standards EC standards 12. Animal casings Animal health  Cattle  Sheep  Goats  Pigs Regulation (EC) No 1774/2002 Regulation (EC) No 999/2001 64/432/EEC 72/461/EEC 72/462/EEC Biosecurity Act 1993 S 22 Yes (2) TSE-related restrictions apply Animal Products Act 1999 Regulation (EC) No 1774/2002 2003/779/EC Regulation (EC) No 999/2001 Yes (1) Public health Regulation (EC) No 1774/2002 Regulation (EC) No 999/2001 Health Act 1956 Agricultural Compounds and Veterinary Medicines Act 1997 Yes (1) BSE see Section 28 Regulation (EC) No 999/2001 Regulation (EC) No 1774/2002 Yes (1) BSE see Section 28 13. Milk and milk products not intended for human consumption Animal health  Cattle  Sheep  Goats Pasteurised, UHT or sterilised Regulation (EC) No 1774/2002 64/432/EEC Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 Regulation (EC) No 1774/2002 Yes (1) Unpasteurised colostrum and milk for pharmaceutical use Regulation (EC) No 1774/2002 Biosecurity Act 1993 S 22 Yes (3) Animal Products Act 1999 Regulation (EC) No 1774/2002 Yes (3) Public health None None 14. Bones and bone products (excluding bone meal), horns and horn products (excluding horn meal) and hooves and hoof products (excluding hoof meal) intended for uses other than as feed material, organic fertilizers or soil improvers (products covered by Chapter X Annex VIII of Regulation (EC) No 1774/2002) Animal health Regulation (EC) No 1774/2002 Regulation (EC) No 999/2001 Biosecurity Act 1993 S 22 NE Animal Products Act 1999 Regulation (EC) No 1774/2002 94/446/EC Regulation (EC) No 999/2001 Yes (1) Channelling BSE see Section 28 Public health None None 15. Processed (rendered) animal protein for feedingstuffs Animal health PAP intended for the production of petfood Regulation (EC) No 1774/2002 Regulation (EC) No 999/2001 Yes (1) BSE see Section 28 Animal Products Act 1999 Regulation (EC) No 1774/2002 Regulation (EC) No 999/2001 Yes (1) BSE see Section 28 PAP derived from non-mammalian material  fish material  avian material Regulation (EC) No 1774/2002 Biosecurity Act 1993 S 22 Yes (1) Yes (2) 70 °C/50 min, 80 °C/9 min or 100 °C/1 min or equivalent Animal Products Act 1999 Regulation (EC) No 1774/2002 Yes (1) Yes (1) Public health None None 16. Processed blood and blood products (excluding serum from equidae) for pharmaceutical or technical use Animal health Fresh meat:  Bovine, ovine, caprine, porcine Regulation (EC) No 1774/2002 Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 Regulation (EC) No 1774/2002 Yes (1)  Equidae Regulation (EC) No 1774/2002 Biosecurity Act 1993 S 22 NE Animal Products Act 1999 Regulation (EC) No 1774/2002 NE  Avian Regulation (EC) No 1774/2002 Biosecurity Act 1993 S 22 NE Animal Products Act 1999 Regulation (EC) No 1774/2002 NE Public health Regulation (EC) No 1774/2002 Health Act 1956 Agricultural Compounds & Veterinary Medicines Act NE None 17. Lard and rendered fats not for human consumption, including fish oils Animal health  Rendered fats and oils 72/461/EEC (7) 2000/766 Regulation (EC) No 1774/2002 Regulation (EC) No 999/2001 Biosecurity Act 1993 S 22 Yes (1) BSE see Section 28 Additional BSE-related labelling requirements apply Animal Products Act 1999 2000/766/EC Regulation (EC) No 1774/2002 Regulation (EC) No 999/200 Yes (1) BSE see Section 28  Lards (porcine) 72/461/EEC 2000/766/EC Regulation (EC) No 1774/2002 Regulation (EC) No 999/2001 Biosecurity Act 1993 S 22 Yes (1) Product to be derived from porcine fresh meat, farmed and wild game with Yes (1) for animal health indicated previously. CSF see Section 28 Animal Products Act 1999 2000/766/EC Regulation (EC) No 1774/2002 Regulation (EC) No 999/2001 Yes (1)  Fish oil Regulation (EC) No 1774/2002 Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 Regulation (EC) No 1774/2002 Yes (1) Public health None None 18. Gelatines for feed or technical use Animal health Regulation (EC) No 1774/2002 Biosecurity Act 1993 S 22 NE Animal Products Act 1999 Regulation (EC) No 1774/2002 NE Public health None None 19. Hides and skins Animal health  Ungulates excluding Equidae 64/433/EEC 72/461/EEC 91/495/EEC Regulation (EC) No 1774/2002 Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 Regulation (EC) No 1774/2002 Yes (1)  Equidae  Other mammals 64/433/EEC 72/461/EEC Regulation (EC) No 1774/2002 NE Regulation (EC) No 1774/2002 Yes (1)  Ratite (ostrich, emu, rhea) 91/495/EEC Regulation (EC) No 1774/2002 Biosecurity Act 1993 S 22 NE Regulation (EC) No 1774/2002 Yes (1) Public health None None 20. Wool and fibre/hair Animal health  Sheep, goats, camelids Regulation (EC) No 1774/2002 Biosecurity Act 1993 S 22 Yes (1) Scoured wool only Clean and washed at 75 °C or equivalent Animal Products Act 1999 Regulation (EC) No 1774/2002 Yes (1)  Other ruminants and pigs NE Yes (1)  Other NE Yes (1) Public health None None 21. Petfood (includes processed) containing only category 3 material Animal health Processed petfood (mammalian)  Hermetically sealed containers  Semi-moist and dried petfood  Dog chews from ungulates (excluding equidae) Regulation (EC) No 1774/2002 Biosecurity Act 1993 S 22 Yes (1) For BSE see Section 28 Animal Products Act 1999 Regulation (EC) No 1774/2002 Yes (1) For BSE see Section 28 Processed petfood (non-mammalian)  Hermetically sealed containers  Semi-moist and dried petfood  fish material  avian material Regulation (EC) No 1774/2002 Yes (1) Yes (1) Yes (2) 70 °C/50 min, 80 °C/9 min or 100 °C/1 min or equivalent Regulation (EC) No 1774/2002 Yes (1) Yes (1) Yes (1) Raw petfood for direct consumption Regulation (EC) No 1774/2002 Biosecurity Act 1993 S 22 NE Animal Products Act 1999 Regulation (EC) No 1774/2002 NE BSE (see Section 28) Public health None None 22. Serum from equidae Animal health Regulation (EC) No 1774/2002 Biosecurity Act 1993 S 22 NE Animal Products Act 1999 Regulation (EC) No 1774/2002 NE Public health None None 23. Other raw materials for feeding stuffs, pharmaceutical or technical use Animal health Fresh meat Farmed game  Pigs  Deer Wild game  Pigs  Deer Regulation (EC) No 1774/2002 Regulation (EC) No 999/2001 Biosecurity Act 1993 S 22 Yes (1) Product to be derived from fresh meat, farmed and wild game with Yes (1) for animal health indicated previously Additional BSE-related labelling requirements apply CSF see Section 28 BSE see Section 28 Animal Products Act 1999 Regulation (EC) No 1774/2002 Regulation (EC) No 999/2001 Yes (1) BSE see Section 28 Fresh meat  Poultry Farmed and wild game  Feathered Regulation (EC) No 1774/2002 Biosecurity Act 1993 S 22 NE Animal Products Act 1999 Regulation (EC) No 1774/2002 NE Public health None None 24. Apiculture products  not for human consumption Animal health Regulation (EC) No 1774/2002 Biosecurity Act 1993 S 22 NE Animal Products Act 1999 Regulation (EC) No 1774/2002 NE Public health None None 25. Game trophies Animal health  Mammalian Regulation (EC) No 1774/2002 Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 Regulation (EC) No 1774/2002 Yes (1)  Avian NE NE Public health None None 26. Manure Animal health Regulation (EC) No 1774/2002 Biosecurity Act 1993 S 22 NE Animal Products Act 1999 Regulation (EC) No 1774/2002 NE Public health None None Section 5 General horizontal issues Commodity EC Exports to New Zealand (8) New Zealand Exports to EC Trade conditions Equivalence Special conditions Action Trade conditions Equivalence Special conditions Action EC standards NZ standards NZ standards EC standards 27. Definitions Water 98/83/EC Animal Products Act 1999 Health Act 1956 Yes (1) Animal Products Act 1999 98/83/EC Yes (1) Residues Residue monitoring  Red meat species 96/22/EC 96/23/EC Animal Products Act 1999 Food Act 1981 Yes (1) Animal Products Act 1999 96/22/EC 96/23/EC Yes (1)  Other species other products Yes (3) Yes (3) Certification Systems 96/93/EC Animal Products Act 1999 Yes (1) Equivalency status applies to all animals and animal product commodities accorded both animal and public health equivalence (Yes 1) as appropriate. Animal Products Act 1999 72/462/EEC 91/495/EEC 92/5/EEC 92/45/EEC 92/118/EEC 94/65/EC (9) 96/93/EC 1774/2002/EC 91/492/EEC 91/493/EEC 91/67/EEC Yes (1) Equivalency status applies to animals and animal product commodities under the scope of Directives 72/462/EEC, 91/67/EEC, 91/492/EEC, 91/493/EEC, 91/495/EEC, 92/5/EEC, 92/118/EEC (Annex I, Chapters 2, 5, 6, 7, 9 and 11, and Annex II Chapter 1) 92/45/EEC, 94/65/EC, 1774/2002 (Annex X, Chapters 1, 3, 4(B), 4(C), 5, 8, 9, 10) accorded both animal and public health equivalence (Yes 1) as appropriate. When the official health certificate is issued after the departure of the consignment, it shall include reference to the appropriate Eligibility Number (ED), date of issuance of the eligibility document that supports the official health certificate, the date of departure of the consignment and the date of signing of the official health certificate. New Zealand shall inform the border inspection post of arrival of any certification problem after departure from New Zealand. For commodities other than those accorded certification systems equivalence the EC to evaluate equivalence. 27.B. Horizontal issues Issue Action Premises listings Competent authority to recommend listing. Still require lists currently. Lists to be maintained by the competent authority of the exporting country and be made readily accessible in the public domain. Premises supervision Veterinary supervision EC to clarify internal/external requirements 28. Miscellaneous certification provisions: Attestations are to appear on the public or animal health certificate. Issue Certification provisions Q-fever & BVD Type II New Zealand is recognised as free of Q-fever and BVD Type II. For trade from the EC to New Zealand in bovine semen and embryos (NZ to insert attestations). IBR For trade in live bovine animals, New Zealand will certify in accordance with Article 2 of Commission Decision 2004/215/EC for trade to Germany and Article 3 of Commission Decision 2004/215/EC for trade to Denmark, Austria, Finland, Sweden and the province of Bolzano (Italy). This attestation will appear on the health certificate according to Council Decision 79/542/EEC. Aujeszkys disease For trade from New Zealand to Great Britain, Denmark, Southwest France, Germany, Finland, Sweden, Austria and Luxembourg, in live pigs, New Zealand will certify in accordance with Commission Decision 2001/618/EC. This attestation will appear on the health certificate according to Council Decision 79/542/EEC. BSE EC exports of products containing bovine, ovine or caprine materials to NZ (in addition to full compliance with all other relevant EC standards) This product does not contain and is not derived from bovine, ovine and caprine materials other than those derived from animals born, continuously reared and slaughtered in the European Union and which has been produced in full compliance with Regulations of the European Parliament and the Council (EC) No 999/2001 and (EC) No 1774/2002 as applicable. Note: Products which contain bovine, ovine or caprine materials other than from those derived from animals born, continuously reared and slaughtered in the European Union are required to have that component certified in accordance with the relevant, additional third country provisions in the applicable NZ certification decision. BSE NZ export of products containing bovine, ovine or caprine materials to EC This product does not contain and is not derived from (delete as appropriate) specified risk material as defined in Annex XI, section A, to Regulation (EC) No 999/2001 produced after March 2001, or mechanically recovered meat obtained from bones of bovine, ovine or caprine animals produced after 31 March 2001. After March 31 2001 the bovine, ovine or caprine animals, from which this product is derived, have not been slaughtered after stunning by means of gas injected into the cranial cavity or killed by the same method or slaughtered by laceration after stunning of central nervous tissue by means of an elongated rod-shaped instrument introduced into the cranial cavity or bovine, ovine and caprine materials other than those derived from animals born, continuously reared and slaughtered in the following countries: (insert name of a country or countries assigned a GBR and/or Category 1 status by the EC). CSF  feral pigs only For trade from the EC to NZ the Member State competent authority will certify that the products were derived from areas free from CSF in the feral porcine population for the preceding 60 days. This attestation will appear on the health certificate. Rabies New Zealand, UK, Malta, Ireland and Sweden are recognised as free of rabies. Equine Infectious Anaemia New Zealand is recognised as free of EIA. Brucelloses New Zealand is recognised as free of B. abortus and B. mellitensis. Colours for sanitary stamps Directive 94/36/EC prescribes the colours that could be used for sanitary stamps. Salmonella For trade from New Zealand to Sweden and Finland. New Zealand will certify in accordance with Council Decision 95/409/EC (fresh veal, beef and pigmeat), Council Decision 95/410/EC (live poultry for slaughter), Council Decision 95/411/EC (fresh poultrymeat), Commission Decision 95/160/EC (breeding poultry and day old chicks), Commission Decision 95/161/EC (laying hens) and Commission Decision 95/168/EC (table eggs for human consumption). No attestation is required for fresh meat as defined in Council Directive 72/462/EEC intended for the purposes of pasteurisation, sterilisation or for treatment having an equivalent effect. Salmonids For trade from EC to NZ The consignment contains only beheaded, gilled, gutted and sexually immature Salmonids of the genera Onchorhynchus, Salmo or Salvelinus. Small hive beetle New Zealand is recognised as free of small hive beetle. Eggs/roes For trade from EC to NZ Must be heat treated, shelf stable, F03 treatment Thermised cheeses For trade from EC to NZ The thermised cheese has a moisture content of less than 39 % and pH less than 5.6. The milk used to produce this cheese was rapidly heated to at least 64.5 °Celcius for 16 seconds. The cheese was stored at not less than 7 °Celcius for 90 days. (1) Commodities must be fully eligible for unrestricted intra-Community trade, unless otherwise indicated. (2) Replaced by European Council and Parliament Regulations (EC) No 853/2004 (OJ L 139, 30.4.2004, p. 55) and 854/2004 (OJ L 139, 30.4.2004, p. 206) as of 1 January 2006. (3) As from 1 January 2005, the animal health rules of Directive 72/462 shall continue to apply only to the import of live animals. (4) Replaced by Regulation (EC) No 853/2004 and 854/2004 as of 1 January 2006. (5) As from 1 January 2005, the animal health rules of Directive 72/462/EEC shall continue to apply only to the import of live animals. (6) Replaced by Regulation (EC) No 853/2004 and 854/2004 as of 1 January 2006. (7) As from 1 January 2005, the animal health rules of Directive 72/462/EEC shall continue to apply only to the import of live animals. (8) Replaced by Regulation (EC) No 853/2004 and 854/2004 as of 1 January 2006. (9) As from 1 January 2005, the animal health rules of Directive 72/462/EEC shall continue to apply only to the import of live animals.